Citation Nr: 1023309	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-06 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a headache disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1953 to June 
1954.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which reopened and denied a claim for 
service connection for migraine headaches.  In December 2009, 
the Board reopened the claim and remanded the case for 
further development.  The Board is satisfied that there has 
been substantial compliance with the remand directives and 
the Board may proceed with review of the issues decided 
herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Fibrous dysplasia of the left temporal bone was not 
recorded in the Veteran's September 1952 enlistment 
examination.  

2.  The Veteran's fibrous dysplasia of the left temporal 
bone, which has resulted in a headache disability, is a 
congenital defect that was subject to an increase in severity 
due to superimposed diseases and/or injuries that occurred 
during the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for a headache disability 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a headache 
disability which he contends began in service and has 
continued since that time.  Service records indicate that the 
Veteran was frequently ill and unable to perform his assigned 
duties.  Service treatment records confirm that he complained 
of debilitating frontal headaches on numerous occasions in 
service.  He often associated the headaches with eye pain and 
vision disturbances such as flashing lights and "blind 
spells."  During a hospitalization for neuropsychiatric 
evaluation in January and February 1954, the Veteran reported 
that he had a pre-service history of "eye jerking" for 
which his parents had sought treatment for him.  He was found 
to exhibit nystagmus, which the ophthalmologist felt was due 
to a congenital lesion.  During a psychological evaluation in 
March 1954, the Veteran was found to have "no disqualifying 
mental or physical diseases or defects."  He was discharged 
from active service due to inability to adapt.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service.  
See 38 U.S.C.A. § 1111.  In the present case, the Veteran's 
September 1952 physical induction examination is negative for 
complaints, treatment, or a diagnosis of a headache 
disability or fibrous dysplasia.  

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  To rebut the presumption of sound condition under 38 
U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3-2003; see also Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

With respect to the element of aggravation, the Board notes 
that a preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304 (1993).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection. 38 C.F.R. §§ 3.303(c), 4.9, 
4.127; see also Winn v. Brown, 8 Vet. App. 510 (1996).  
However, if superimposed injury or disease occurs, the 
resultant disability may be service-connected.  See 
VAOPGCPREC 82-90 (July 18, 1990).  Furthermore, service 
connection is warranted if the evidence as a whole 
establishes that a disease, even one of congenital origin, 
began or was aggravated during service.  Id  

Neither a headache disability nor fibrous dysplasia of the 
left temporal bone was recorded at the Veteran's September 
1952 enlistment examination.  Therefore, he is presumed to 
have been in sound condition at service entrance.  See 38 
C.F.R. § 3.304(b).


In the April 2010 VA examination conducted pursuant to the 
Board's remand instructions, the examiner specifically noted 
that fibrous dysplasia is a congenital abnormality and was 
"very likely" present in the Veteran before service.  The 
Board finds, however, that "very likely" is not clear and 
unmistakable evidence that it preexisted service.  Therefore, 
the presumption of sound condition upon entry into service is 
not rebutted, and the Veteran is presumed to have been in 
sound condition upon entering service.  See Wagner, supra.

If the government fails to rebut the presumption of soundness 
under 38 U.S.C.A. § 1111, the claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  

The medical evidence of record shows that fibrous dysplasia 
is a congenital defect, but does not clearly and unmistakably 
show that the fibrous dysplasia preexisted service.  The 
April 2010 VA examination included the examiner's opinion 
that there is no evidence that a headache disability existed 
prior to service.  The Veteran himself denied any chronic 
headaches prior to approximately July 1953.  The examiner 
noted that the Veteran had had brain scans and MRIs which 
demonstrated a nasal mass on the left side.  The Veteran 
reported no change in his symptoms after the mass was removed 
in December 2005.  The CT scans also demonstrated the 
presence of fibrous dysplasia within the left temporal bone.  
Upon examination, the Veteran's cranial nerve was normal.  
The examiner stated that the Veteran's headaches are 
certainly not migraines, cluster headaches, or hemicrania 
continua, since no autonomous nervous system changes were 
present and he has not responded to any medication prescribed 
to treat these conditions.  He concluded that the Veteran's 
chronic daily hemicranial headaches are due to fibrous 
dysplasia and rebound headaches caused by excessive use of 
ibuprofen and caffeine.  The examiner stated that fibrous 
dysplasia is a congenital abnormality which was very likely 
present prior to service but was asymptomatic.  He opined 
that it is at least as likely as not that a portion of the 
Veteran's current headache syndrome had its onset in service.  
He noted that the Veteran's ibuprofen and caffeine use were 
exacerbating the headaches, although it is not possible to 
determine to what extent.  He added that he found the 
Veteran's report of his symptoms to be credible.  


Based on the foregoing evidence, the Board finds that service 
connection is warranted for the Veteran's headache 
disability.  The evidence does not clearly and unmistakably 
show that a headache disability existed prior to service.  
Although the headache disability is secondary to a congenital 
defect, it may yet be service-connected if it began or was 
aggravated in service.  The only competent medical evidence 
of record which addresses this question concludes that part 
of the current headache disability had its onset in service.  
Accordingly, service connection is granted.  

Notice and Assistance 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issue decided herein, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

ORDER

Service connection for a headache disability is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


